DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 03/04/2021.
Currently claims 1-2, 4-12, 14-21 and 26 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 26 is amended as follows: (striked-through and underlined)
26. (Currently amended) A semiconductor device comprising: a semiconductor layer which has a first device formation region and a second device formation region; 
5a first HEMT which is formed in the first device formation region and has formed in a lowermost portion thereof a first two-dimensional electron gas region as an associated channel in a boundary region between an electron transit layer and an electron supply layer below the electron supply layer; 
a second HEMT which is formed in the second device formation region and has 10formed in a lowermost portion a second two-dimensional electron gas region as an associated channel in a boundary region between an layer and an electron supply layer below the electron supply layer; 
a region separation structure which includes a separation trench which is formed in the semiconductor layer such as to define the first device formation region and the second 15device formation region and formed in a tapered shape that has an opening area greater than a bottom area, and 
an embedded insulator embedded in the separation trench, the lower surface of the trench penetrating the electron supply layer and exposing the electron transit layer to thereby separate the first and second two-dimensional electron gas regions, with the first and second two-dimensional electron gas regions extending up to side walls 20of the separation trench; 
wherein the embedded insulator includes a first portion located inside the trench and a second portion located outside the trench at an upper side to the first portion; and 
wherein the second portion has a recess recessed toward the trench.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Allowable Subject Matter
In light of applicant’s amendments filed on 03/04/2021 and associated persuasive arguments,
Claims 1-2, 4-12, 14-21 and 26 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2013/0240897 A1 to Imada teaches, a semiconductor device comprising: a semiconductor layer (21/22/23/24; Fig. 6A; [0046]; i.e. buffer layer/electron channel layer/intermediate layer/electron supply layer) which has a first device formation region (left region) and a second device formation region (right region) (Fig. 6A; [0046] – [0052]); 

    PNG
    media_image1.png
    281
    710
    media_image1.png
    Greyscale

a first HEMT (device at left) which is formed in the first device formation region (left) and has a first two-dimensional electron gas region (22a, left; Fig. 6A; [0039]; i.e. 2DEG) as a channel (Fig. 6A; [0046]); 
a second HEMT (device at right) which is formed in the second device formation region (right) and has a second two-dimensional electron 
Furthermore, US Patent Pub # US 2002/0175375 A1 to Kunikiyo teaches, a trench (tapered region which is filled with insulating material 26; Fig. 2; [0081]) which is formed in the semiconductor layer (17; Fig. 2; [0081]; i.e. silicon layer) such as to define the first device formation region (left) and the second 10device formation region (right); 
a first insulating layer (26 and 27; Fig. 2; [0081]; both 26 and 27 are insulating materials) which covers the first (left) and second (right) device formation regions such as to backfill the trench (tapered region which is filled up by insulating material 26) (Fig. 2; [0081]), and 
forms a region separation structure (separating left and right device regions) with the trench (Fig. 2; [0081]), 
the first insulating layer (27 of isolating materials 26 and 27) having flat portions extending along the first (left) and second (right) device formation regions (Fig. 2; [0081]);

    PNG
    media_image2.png
    567
    583
    media_image2.png
    Greyscale

Furthermore, US Patent # US 6,914,015 B2 to Belyansky teaches, wherein the recessed portion (top portion of second insulating material 126 over the trench 111; Figures 2 and 4; col. 5, lines 35-41) has a recess (recess; Fig. 4; as designated on the Figure by the examiner) recessed toward the trench (111).

    PNG
    media_image3.png
    538
    528
    media_image3.png
    Greyscale

However, neither Imada nor any cited prior art, appear to explicitly disclose, in context, the first insulating layer having flat portions 
20a second insulating layer which covers the flat portions such as to backfill the recessed portion on the first insulating layer and has a flat surface extending along the flat portions over the recessed portion.
Specifically, the aforementioned ‘the first insulating layer having flat portions extending along the first and second device formation regions and a recessed portion recessed toward the trench in a region between the flat portions; and 20a second insulating layer which covers the flat portions such as to backfill the recessed portion on the first insulating layer and has a flat surface extending along the flat portions over the recessed portion,’ is material to the inventive concept of the application at hand to achieve a semiconductor device with a plurality of HEMTs that can be independently controlled and is reduced in size and improved in performance.

Amended independent claim 17 is allowable because the closest prior art US Patent Pub # US 2013/0240897 A1 to Imada teaches, a semiconductor device comprising: a semiconductor layer (21/22/23/24; Fig. 6A; [0046]; i.e. buffer layer/electron channel layer/intermediate layer/electron supply layer) which includes an electron transit layer (23; Fig. 6A; [0046]; i.e. intermediate layer), and 


    PNG
    media_image1.png
    281
    710
    media_image1.png
    Greyscale

a first HEMT (device at left) which is formed in the first device formation region (left) and has a first two-dimensional electron gas region (22a, left; Fig. 6A; [0039]; i.e. 2DEG) as a channel (Fig. 6A; [0046]); 
a second HEMT (device at right) which is formed in the second device formation region (right) and has a second two-dimensional electron gas region (22a, right; Fig. 6A; [0039]; i.e. 2DEG) as a channel (Fig. 6A; [0046]);
Furthermore, US Patent Pub # US 2002/0175375 A1 to Kunikiyo teaches, a trench (tapered region which is filled with insulating material 26; Fig. 2; [0081]) which is formed in the semiconductor layer (17; Fig. 2; [0081]; i.e. silicon layer) such as to define the first device formation region (left) and the second 10device formation region (right); 
a first insulating layer (26 and 27; Fig. 2; [0081]; both 26 and 27 are insulating materials) which covers the first (left) and second (right) device formation regions such as to backfill the trench (tapered 
forms a region separation structure (separating left and right device regions) with the trench (Fig. 2; [0081]), 
the first insulating layer (27 of isolating materials 26 and 27) having flat portions extending along the first (left) and second (right) device formation regions (Fig. 2; [0081]);


    PNG
    media_image2.png
    567
    583
    media_image2.png
    Greyscale

Furthermore, US Patent # US 6,914,015 B2 to Belyansky teaches, wherein the recessed portion (top portion of second insulating material 126 over the trench 111; Figures 2 and 4; col. 5, lines 35-41) has a recess (recess; Fig. 4; as designated on the Figure by the examiner) recessed toward the trench (111).

    PNG
    media_image3.png
    538
    528
    media_image3.png
    Greyscale

However, neither Imada nor any cited prior art, appear to explicitly disclose, in context, the first insulating layer having flat portions extending along the first and second device formation regions and a recessed portion recessed toward the trench in a region between the flat portions; and 
20a second insulating layer which covers the flat portions such as to backfill the recessed portion on the first insulating layer and has a flat surface extending along the flat portions over the recessed portion.
Specifically, the aforementioned ‘the first insulating layer having flat portions extending along the first and second device formation regions and a recessed portion recessed toward the trench in a region between the flat portions; and 20a second insulating layer which covers the flat portions such as to backfill the recessed portion on the first insulating layer and has a flat surface extending along the flat portions over the recessed portion,’ is material to the inventive concept of the application at hand to achieve a 

Independent claim 26 is allowable because the closest prior art US Patent Pub # US 2013/0240897 A1 to Imada teaches, a semiconductor device comprising: a semiconductor layer (21/22/23/24; Fig. 6A; [0046]; i.e. buffer layer/electron channel layer/intermediate layer/electron supply layer) which has a first device formation region (left region) and a second device formation region (right region) (Fig. 6A; [0046] – [0052]); 

    PNG
    media_image1.png
    281
    710
    media_image1.png
    Greyscale

a first HEMT (device at left) which is formed in the first device formation region (left) and has formed in a lowermost portion (in layer 22) thereof a first two-dimensional electron gas region (22a, left; Fig. 6A; [0039]; i.e. 2DEG) as an associated channel below an electron supply layer (24) (Fig. 6A; [0046]); 
a second HEMT (device at right) which is formed in the second device formation region (right) and has 10formed in a lowermost portion (in layer 22) a second two-dimensional electron gas region (22a, right; 
Furthermore, US Patent Pub # US 2002/0175375 A1 to Kunikiyo teaches, a region separation structure (separating left and right device regions); Fig. 2; [0081]) which includes a separation trench (tapered region which is filled with insulating material 26; Fig. 2; [0081]) which is formed in the semiconductor layer (17; Fig. 2; [0081]; i.e. silicon layer) such as to define the first device formation region (left) and the second 15device formation region (right) and 
formed in a tapered shape that has an opening area (near the top of layer 17) greater than a bottom area (at the bottom of layer 17) (Fig. 2; [0081]);
an embedded insulator (part of insulators 26 and 27; Fig. 2; [0081]; both 26 and 27 are insulating materials) embedded in the separation trench (trench is filled up with insulating layer 26) (Fig. 2; [0081]); and
wherein the embedded insulator (part of insulators 26 and 27) includes a first portion (26) located inside the trench (tapered region which is filled with insulating material 26) and a second portion (27) located outside the trench at an upper side to the first portion (26) (Fig. 2; [0081]); 

    PNG
    media_image2.png
    567
    583
    media_image2.png
    Greyscale

Furthermore, US Patent # US 6,914,015 B2 to Belyansky teaches, wherein the recessed portion (top portion of second insulating material 126 over the trench 111; Figures 2 and 4; col. 5, lines 35-41) has a recess (recess; Fig. 4; as designated on the Figure by the examiner) recessed toward the trench (111).

    PNG
    media_image3.png
    538
    528
    media_image3.png
    Greyscale

However, neither Imada nor any cited prior art, appear to explicitly disclose, in context, an embedded insulator embedded in the separation 
Specifically, the aforementioned ‘an embedded insulator embedded in the separation trench, the lower surface of the trench penetrating the electron supply layer and exposing the electron transit layer to thereby separate the first and second two-dimensional electron gas regions, with the first and second two-dimensional electron gas regions extending up to side walls 20of the separation trench,’ is material to the inventive concept of the application at hand to achieve a semiconductor device with a plurality of HEMTs that can be independently controlled and is reduced in size and improved in performance.
Dependent claims 2, 4-12, 14-16, and 18-21 depend, directly or indirectly, on allowable independent claims 1 and 17, respectively. Therefore, claims 2, 4-12, 14-16, and 18-21 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/02/2021

/CHARLES D GARBER/           Supervisory Patent Examiner, Art Unit 2812